As filed with the Securities and Exchange Registration No. 333-147534 Commission on December 12, 2014 Registration No. 811-08292 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 10 [X] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Security Life Separate Account L1 (Exact Name of Registrant) Security Life of Denver Insurance Company (Name of Depositor) 8055 East Tufts Avenue, Suite 650 Denver, Colorado (Address of Depositor’s Principal Executive Offices) (Zip Code) (800) 525-9852 (Depositor’s Telephone Number, including Area Code) J. Neil McMurdie, Senior Counsel VoyaTM One Orange Way, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b) of Rule 485 [ ] on , pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS The Prospectus, dated May 1, 2014, is incorporated into Part A of this Post-Effective Amendment No. 10 to Registration Statement on Form N-6 (File No. 333-147534) by reference to Registrant's filings under Rule 497(c), as filed on May 2, 2014, and 497(e), as filed on August 27, 2014. VOYA CORPORATE VUL VOYA SVUL-CV VOYA VUL-CV VOYA VUL-DB VOYA VUL-ECV FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICIES issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 Supplement dated December 12, 2014 This supplement updates and amends certain information contained in your prospectus and Statement of Additional Information (“SAI”) each dated May 1, 2014, as supplemented. Please read it carefully and keep it with your prospectus and SAI for future reference. NOTICE OF AND IMPORTANT INFORMATION ABOUT AN UPCOMING FUND REORGANIZATION The following information only affects you if you currently invest in or plan to invest in the Subaccount that corresponds to the Voya Global Resources Portfolio. The Board of Trustees of Voya Investors Trust approved a proposal to reorganize certain funds.
